Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
En el caso de autos, el peticionario Soto Ortega ha im-pugnado que se le haya destituido de un puesto público sólo porque en una primera ocasión una prueba que se le administró dio un resultado positivo respecto al uso de sus-tancias controladas.
Por la importancia y novedad del asunto ante nos, es menester examinarlo con arreglo a los varios fundamentos aducidos por el peticionario, y a cualquier otro que sea per-tinente aunque no se nos haya planteado. Tenemos el deber de hacer “la mejor justicia de que somos capaces” (Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 511 (1990)), por lo que debemos considerar todas las cuestiones que sean pertinentes al caso, aunque el peticionario no las haya pre-sentado o no las haya señalado de modo palmario. Dávila v. Valdejully, 84 D.P.R. 101 (1961). Sobre todo, debemos evitar la propensión que provocan casos como el de autos a convalidar una política administrativa que goza de popula-ridad, sin un análisis cabal de ésta. Véase Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 57 (1986).
Para examinar propiamente el asunto ante nos, es me-nester comenzar con una exposición de hechos medulares del caso que surgen de los autos, pero que no aparecen narrados en la opinión mayoritaria. Veamos.
1. El empleado destituido en el caso de autos ocupaba el puesto de conductor-mensajero en la Administración de Instituciones Juveniles (en adelante A.I.J.). De ordinario, las labores de su puesto no daban lugar a contacto directo alguno del empleado con la población de menores a cargo de laAJ.J. Las tareas rutinarias de Soto Ortega consistían en llevar y recoger correspondencia al correo; llevar y reco-ger documentos y paquetes a agencias del Gobierno; reco-*835ger suministros para la A.I.J., y transportar funcionarios de la A.I.J. En las pocas ocasiones que le tocó conducir menores a las instituciones de la A.I.J., Soto Ortega lo hizo bajo la supervisión de algún funcionario de la A.I.J.
2. En los años que estuvo empleado en la A.I.J. antes del incidente que dio lugar a su destitución, Soto Ortega desplegó un desempeño de excelencia en su trabajo. Siem-pre estaba disponible para realizar las encomiendas que se le hacían, sin importar que éstas fueran luego de su hora-rio regular de trabajo. Realizaba todas sus encomiendas excepcionalmente bien. Su dedicación era tal que en un motín en una de las instituciones de la A.I.J., Soto Ortega sufrió lesiones en su cuerpo, por proteger la propiedad de la agencia.
3. Soto Ortega no era un usuario consuetudinario de drogas. Así lo determinó expresamente el Oficial Examina-dor de la A.I.J. que tuvo a su cargo el caso de Soto Ortega.
4. Más aún, el uso de drogas en cuestión ocurrió una sola vez, fuera de horas de trabajo y en un lugar que no tiene relación alguna con su empleo durante una actividad privada en la cual el empleado compartía con amistades suyas, conforme lo admitió el propio empleado al Oficial Examinador, sin que su admisión fuese contradicha por la A.I.J. de modo alguno.
La acción del empleado aludida, pues, fue un evento ais-lado, totalmente desconectado de su trabajo, que de nin-guna manera había afectado o afectó el desempeño de sus labores en la A.I.J., donde este empleado tenía acumuladas incluso decenas de horas extras de trabajo rendido. Más aún, no obstante el carácter aislado del caso de drogas en cuestión, Soto Ortega expresó su disposición para partici-par en cualquier programa de orientación y rehabilitación que la A.I.J. ordenase.
5. El resultado positivo en la prueba sobre sustancias controladas administrada a Soto Ortega, que dio lugar a su destitución, constituyó la primera y única “falta” cometida *836por éste en su trabajo. Por ello, el Oficial Examinador de la A.I.J. consideró que dicha “falta” sólo ameritaba una san-ción administrativa de suspensión de empleo y sueldo por diez (10) días, y que se refiriese al empleado a algún pro-grama de rehabilitación.
I
A la luz de los hechos narrados antes, debe cuestionarse
si se justificaba en derecho la drástica medida adoptada por la A.I.J. de destituir al empleado en cuestión.
Como se sabe, en nuestra jurisdicción impera el princi-pio jurídico general, de arraigo constitucional, de que las medidas disciplinarias impuestas a empleados públicos de-ben guardar proporción con la falta cometida. Torres Solano v. P.R.T.C., 127 D.P.R. 499, 515 (1990); Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 547 (1979). En particular, reiteradamente hemos resuelto que la destitución de un empleado público es un “castigo extremo”, que procede úni-camente cuando la falta de dicho empleado es de eminente gravedad. Rodrigo v. Tribunal Superior, 101 D.P.R. 151 (1973); Lebrón v. Junta de Personal, 100 D.P.R. 164 (1971).
Por otro lado, la propia Orden Ejecutiva que aquí nos concierne, que constituye el esquema jurídico medular para enmarcar la acción administrativa impugnada, ex-cluye la destitución como sanción para empleados a quie-nes por primera vez se les detecta el uso de sustancias controladas, a menos que la “condición detectada” resulte incompatible con el desempeño efectivo de sus labores en el puesto que ocupa.
Al aplicar las normas aludidas en los dos párrafos ante-riores a los hechos concretos de este caso, nos parece evi-dente que aquí no procedía la destitución como sanción por la falta cometida. Soto Ortega no era un adicto a drogas. No sufría de una condición que resultara incompatible con el desempeño efectivo de sus tareas como conductor-mensa-*837jero de la agencia. El hecho de haber usado drogas en una ocasión no representaba peligro alguno para la población a cargo de la A.I.J., no sólo porque ello fue un hecho aislado, que ocurrió una sola vez fuera del trabajo, sino, además porque este conductor-mensajero no tenía contacto perma-nente, ni siquiera de alguna regularidad, con dicha población.
Es menester recordar que la Orden Ejecutiva referida iba dirigida de manera específica a empleados públicos que prestaran servicios precisamente en el área de seguridad pública. La Orden disponía que aun para tales empleados la sanción ordinaria por dar resultado positivo en una prueba sobre el uso de sustancias controladas no sería pu-nitiva sino aquella que estuviese dirigida a la orientación, tratamiento y rehabilitación del empleado. Dicha Orden, además, preceptuaba distinguir los casos de primera vez, de otros casos de reiterado resultado positivo en dichas pruebas. Preceptuaba también distinguir los casos de in-compatibilidad laboral de otros donde ésta no existía. No se trataba, pues, de una Orden de aplicación mecánica e indiscriminada, como la implantó la A.I.J. El despido de Soto Ortega por la A.I. J. no correspondía de modo alguno a la letra, ni mucho menos al espíritu, de la Orden Ejecutiva en cuestión. Constituía un castigo extremo, desproporcio-nado con la falta cometida, y por tanto ilícito y contrario a las normas establecidas en nuestra jurisprudencia.
H-i
La orden administrativa de la A.I. J. mediante la cual se implantó la Orden Ejecutiva referida, es claramente con-traria a ésta, al disponer como sanción única la destitución del empleado cuando haya un resultado positivo a una prueba de sustancias controladas. La orden administrativa en cuestión es claramente de naturaleza punitiva. Hace caso omiso del eminente propósito remedial y rehabilita-*838tivo de la Orden Ejecutiva; además, invierte el entramado normativo de ésta, al ordenar como sanción invariable lo que en la Orden Ejecutiva se prevé como sanción de excepción.
Es evidente el propósito de la orden administrativa de tratar “con mano dura” indiscriminadamente a cualquier empleado de la agencia a quien se le haya detectado el uso de drogas. Refleja de este modo la difundida noción de que el uso y la adicción a las sustancias controladas se comba-ten eficazmente con severas medidas de represión. Tal no-ción, tan favorita de burócratas y de políticos dados a ma-nipular los justificados temores de la gente, está totalmente desacreditada en los círculos científicos y entre los profesionales de la conducta humana. No debe este Alto Foro darle visos de seriedad a la referida noción sobre la “mano dura”, como lo hace al convalidar la destitución de Soto Ortega. Un mal servicio se le hace a la comunidad al ayudar a perpetuar con esta decisión el mito estéril y opre-sivo que propugna la punición como medio efectivo para luchar contra la adicción, en lugar de denunciarlo y conde-narlo como corresponde. Recientemente, en ocasión de la graduación de 26 participantes del programa integral de Salas de Drogas que opera en el Centro Judicial de San Juan, el Juez Presidente de este Tribunal expresó que
[piara la Rama Judicial [esta ocasión] constituye la valida-ción de un esfuerzo concertado con otras agencias para atender el problema de la droga ... en una forma distinta a la tradicio-nal, más sensible al ser humano que es víctima de lo que hoy conocemos como una enfermedad.
Es precisamente esta acertada visión la que este Foro ha debido recordar y hacer valer en el caso de autos.
Tampoco debe olvidar este Tribunal que el empleado destituido por la A.I. J. no era más que un humilde padre de familia, único sostén de su hogar. Ha debido aplicarse a esta situación la reflexión normativa de este Tribunal en Srio. de Trabajo v. I.T.T., supra, que acogemos esencial-*839mente, modificándola para ajustarla a los hechos del caso de autos.
Para el trabajador común, partícipe menor en los frutos sociales, para quien no hay liquidación de dividendos, ni beneficios, ni intereses acumulados en la digna faena de ganar con su esfuerzo el pan que parte en la mesa con los suyos, para quien el ahorro es ilusión devorada por la es-trechez, el despido indiscriminado es un evento nefasto ca-rente de la justicia social debida a la persona como factor de producción. El desempleo condena a un ser humano y a su familia al hambre o a la indignidad. Por ello, grave ha de ser una falta para que por ella se justifique cancelar los modestos salarios del trabajador destinados a sostener su familia, y sin los cuales se crea el riesgo de convertirse en carga del Estado. Cristalina debe ser la justificación que se ofrezca para despedirlo drásticamente.
No absolvemos al trabajador, pero rechazamos la extrema severidad y desproporción del castigo.
Por los fundamentos expuestos, disiento del dictamen mayoritario, que considero injusto, contrario a derecho y poco edificante.